COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-269-CV
 
 
SAILSTAR USA, INC.                                                           APPELLANT
 
                                                   V.
 
SAMAHA ENTERPRISES, INC.                                                  APPELLEE
D/B/A CRYSTAL CLEANERS
 
                                              ------------
 
            FROM
THE 17TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                   MEMORANDUM OPINION[1] ON REHEARING
AND JUDGMENT ON REHEARING 
 
                                              ------------
Having
considered the parties= joint motion to modify or
clarify our original memorandum opinion, we grant the motion, withdraw our
memorandum opinion and judgment of October 8, 2009, and substitute the
following.




We have
considered the parties= agreed motion, in which the
parties ask this court Ato set aside the default
judgment as to SailStar and remand to the district court . . . for further
proceedings consistent with the parties=
agreement.@ 
Therefore, without regard to the merits, we set aside the default
judgment, dismiss the appeal, and remand the case to the trial court for
further proceedings consistent with the parties=
agreement.  See Tex. R. App. P.
42.1(a)(2).
Costs of
the appeal shall be paid by the party incurring same, for which let execution
issue.  See Tex. R. App. P.
42.1(d).
 
PER
CURIAM
 
PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.
 
DELIVERED: November 12, 2009
 




[1]See Tex. R. App. P. 47.4.